                     Case 20-31585 Document 1 Filed in TXSB on 03/03/20 Page 1 of 4


  Fill in this information to identify the case:

  United States Bankruptcy Court for the:

       S_o _ut_ h_er_n District of T
  ______                           _ e_x_ a_s ____ _
                                       (State)
  Case number (If known): �2=0_______
                              --                 1 1
                                      _ Chapter __                                                                                           D   Check if this is an
                                                                                                                                                 amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                              0411s

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.



1. Debtor's name                             PEARL RESOURCES LLC


2. All other names debtor used                     NIA
   in the last 8 years
    Include any assumed names,
    trade names, and doing business
    as names



3. Debtor's federal Employer                 XX-XXX7487
   Identification Number (EIN)



4. Debtor's address                         Principal place of business                                  Mailing address, if different from principal place
                                                                                                         of business

                                             118 Paul Revere Dr.
                                            Number        Street                                         Number      Street


                                                                                                         P.O. Box

                                            Houston                          TX          77024
                                            City                             State     ZIP Code          City                        State         ZIP Code

                                                                                                         Location of principal assets, if different from
                                                                                                         principal place of business
                                             Harris
                                            County
                                                                                                           Pecos County, Texas
                                                                                                         Number      Street




                                                                                                         City                        State         ZIP Code




s. Debtor's website (URL)                    NIA

                                            IXI Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
s. Type of debtor
                                            0 Partnership (ex cluding LLP)
                                            0 Other. Specify: _________ ____________ _____



Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                              page     1
Case 20-31585 Document 1 Filed in TXSB on 03/03/20 Page 2 of 4
Case 20-31585 Document 1 Filed in TXSB on 03/03/20 Page 3 of 4
Case 20-31585 Document 1 Filed in TXSB on 03/03/20 Page 4 of 4
